DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 02/25/2021 in which claims 1, 3, 9 and 12 have been amended, claim 2 has been cancelled, new claim 13 has been added and entered of record.
      Claims 1 and 3-13 are pending for examination.

Allowable Subject Matter
    Claims 1 and 3-13 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “ a bypass determination unit including a volatile information storage element configured to store the defect area address, which is stored in the defect area address storage unit and provided, and configured to compare, when memory array access occurs, an access address with the defect area address stored in 
          Regarding claims 3-8, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “address comparison units having one end to which one bit of an access address is provided and the other end to which one bit stored in the address storage capacitors is provided and configured to perform an address comparison logic operation; and an address coincidence logic operation unit configured to receive output signals of the address comparison units and determine whether the access address coincides with the defect area address, wherein when the access address coincides with the defect area address, the address coincidence logic operation unit activates a spare area and causes access to the defect area address to take a detour to the activated spare area”, in combination of other limitations thereof as recited in the claim.
 

	Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “a bypass determination unit including a volatile information storage element configured to store the defect area address, which is stored in the defect area address storage unit and provided, and configured to compare, when memory array access occurs, an access address with the defect area address stored in the volatile information storage element and cause the memory array access to take a detour to the spare area, wherein when the device is booted up or reset, the defect area address stored in the defect area address storage unit is provided to the volatile information storage element and stored therein, and a deactivation signal for deactivating the bypass determination unit is provided to the bypass determination unit”, in combination of other limitations thereof as recited in the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HOAI V HO/Primary Examiner, Art Unit 2827